Citation Nr: 0205852	
Decision Date: 06/05/02    Archive Date: 06/13/02	

DOCKET NO.  99-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, that granted service connection for PTSD and 
assigned a 30 percent evaluation, effective January 19, 1999. 

The veteran also perfected an appeal regarding the effective 
date of January 19, 1999, for the grant of service connection 
for PTSD.  During a personal hearing, held before a Member of 
the Board in November 2001, at page 2, it was indicated that 
the veteran did not desire to pursue the issue of an earlier 
effective date for the grant of service connection for PTSD.  
This oral statement was subsequently reduced to writing and 
constitutes a withdrawal of the veteran's substantive appeal 
with respect to the issue of entitlement to an effective date 
prior to January 19, 1999, for the grant of service 
connection for PTSD.  38 C.F.R. § 20.204(b) (2001).  
Therefore, the issue of entitlement to an effective date 
prior to January 19, 1999, for service connection for PTSD is 
no longer in appellate status.  

A March 1997 RO decision denied service connection for 
diabetes mellitus.  VA treatment records, dated subsequent 
thereto, reflect that the veteran has diabetes mellitus.  A 
claim of entitlement to service connection for diabetes 
mellitus, in light of recent amended regulations regarding 
presumptive service connection for diabetes mellitus for 
veterans who were exposed to Agent Orange based on their 
service in Vietnam, is inferred and is referred to the RO for 
its consideration.  


FINDING OF FACT

From January 19, 1999, the veteran's service-connected PTSD 
is manifested by reduced reliability and productivity due to 
flashbacks and nightmares occurring twice per week, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, but it is not demonstrated that there is 
occupational and social impairment with deficiencies in most 
areas with symptoms of suicidal ideation; obsessional rituals 
which interfere with routine activity; speech that is 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; or inability to establish and 
maintain effective relationships.  


CONCLUSION OF LAW

From January 19, 1999, the criteria for a 50 percent 
evaluation, but not more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Part 4, 
Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to notify and assist claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  (2001); 38 C.F.R. 
§§ 3.102, 3.159 (2001).  In this regard, VA treatment records 
have been obtained and the veteran has been afforded a 
personal hearing and a VA examination.  The veteran has been 
provided with a statement of the case and supplemental 
statements of the case informing him of the evidence 
considered, governing legal criteria, and the reasons for the 
decision reached.  The veteran has waived RO consideration of 
evidence he submitted subsequent to the most recent 
supplemental statement of the case.  Therefore, it is 
concluded that the VA has complied with the VCAA, and that 
the Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that where there is a question as 
to which of two evaluations is to be applied the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Since this is an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55 (1994), that the present level of 
disability is of primary importance is not applicable.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.  

The report of a June 1999 VA psychiatric examination reflects 
that the veteran's claims file had been reviewed.  The 
veteran reported that his problems were mainly nightmares.  
He indicated that he might go 3 to 4 weeks without having any 
nightmares and then have them several nights in a row.  He 
reported intrusive thoughts and some survivor guilt.  He 
reported being easily startled by noises.  He indicated that 
he was okay in crowds if he could keep them in front of him.  
He would go to restaurants if he could sit in the back.  If 
he had to go to the store he would get in and out quickly.  
On mental status examination the veteran was casually groomed 
and conversed readily.  He was fully cooperative.  Eye 
contact was good.  He appeared rather anxious.  At times he 
seemed on the verge of tears.  His predominant moods were 
ones of anxiety and depression and affect was appropriate to 
content.  His thought processes and associations were logical 
and tight with no loosening of associations or any confusion.  
There was no gross impairment in memory and the veteran was 
oriented in all spheres.  Hallucinations were not reported 
and no delusional material was noted during the examination.  
The veteran's insight and judgment were adequate.  He denied 
suicidal and homicidal ideation.  The diagnosis was PTSD, 
chronic, and the Global Assessment of Functioning (GAF) was 
indicated to be 50.  

A November 2000 VA treatment record reflects that the veteran 
was seen as a referral from primary care to the PTSD clinic.  
He indicated that he had received no prior PTSD treatment.  
He reported that he was self-employed.  VA treatment records, 
dated from January to September 2001, reflect that the 
veteran received ongoing treatment for his PTSD.  A January 
2001 VA treatment record reflects that a social worker 
indicated that the veteran's GAF was 45 and a September 2001 
treatment record reflects that a VA psychologist indicated 
the veteran's GAF to be 45.  

During a personal hearing, in November 2001, the veteran 
reported flashbacks and dreams two times per week.  He 
indicated that he was self-employed selling cars and that his 
PTSD interfered some with his ability to conduct interactions 
that were necessary for him to conduct his business.  

The veteran has been awarded a 30 percent evaluation for his 
PTSD under Diagnostic Code 9411 of the Rating Schedule.  
Diagnostic Code 9411 provides that a 30 percent evaluation 
will be assigned where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
task (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation will be 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation will be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activity; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A GAF of 41 to 50 reflects serious symptoms, such as suicidal 
ideation, severe obsessional rituals, no friends, or unable 
to keep a job.  See Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV).  

Although the veteran has been assigned GAF scores of 45 and 
50 none of the evidence indicates that he has suicidal 
ideation, severe obsessional rituals, no friends, or 
inability to keep a job.  Rather, the competent medical 
evidence indicates that he does not have suicidal or 
homicidal ideation or severe obsessional rituals.  There is 
no competent medical evidence indicating that he is unable to 
keep a job and the veteran has reported that he has been able 
to maintain self-employment in selling used cars, with his 
PTSD causing some interference in that employment.  Neither 
is there any indication that the veteran has no friends, 
noting that the veteran has offered testimony regarding a 
lack of friends, but VA treatment records reflect that, in 
August 2001, the veteran had ushered at church and gone to 
see a friend.  

The competent medical evidence does indicate that the veteran 
has difficulty in establishing and maintaining effective work 
and social relationships, but it does not indicate that he 
has an inability to establish and maintain effective 
relationships, noting that during his treatment he was 
participating in establishing and maintaining effective work 
and social relationships through visits with family, friends, 
and business associates.  The evidence indicates that the 
veteran experiences nightmares, intrusive thoughts, startle 
response, and flashbacks, with intermittent frequency, with 
the most recent report indicating nightmares and flashbacks 
two times per week.  These could, by analogy, be compared to 
panic attacks.  While the evidence indicates that these occur 
more than once per week, there is no evidence indicating that 
the veteran has near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively.  Rather, the evidence indicates that the veteran 
is independent in his activities of daily living and that his 
behavior, compared by analogy to panic, does not occur more 
than two times per week.  

There is no evidence indicating that the veteran neglects his 
personal appearance and hygiene and the VA examination and 
treatment records indicate that he is appropriately attired.  
There is no indication that the veteran experiences 
impairment of memory or impaired judgment or abstract 
thinking.  There is some disturbance of motivation and mood, 
but no indication that the veteran experiences obsessional 
rituals that interfere with routine activities, again noting 
that the evidence indicates that he is able to conduct his 
routine activities and activities of daily living.  Neither 
is there any evidence that the veteran's speech is ever 
intermittently illogical, obscure, or irrelevant.  

On the basis of the above analysis, the veteran does 
experience some symptoms that approximate the criteria for a 
50 percent evaluation, but he does not experience any of the 
symptoms that approximate the criteria for a 70 percent 
evaluation.  Therefore, in resolving all doubt in the 
veteran's behalf, a 50 percent evaluation under Diagnostic 
Code 9411 for PTSD is warranted.  However, since there is no 
evidence that he experiences any of the symptoms that would 
warrant a 70 percent evaluation and there is evidence that he 
does not experience such symptoms, a preponderance of the 
evidence is against an evaluation greater than the 50 percent 
granted herein.  The record reflects that the veteran's 
symptoms have been fairly consistent throughout the appeal 
and in resolving all doubt in his behalf, a 50 percent 
evaluation is warranted from January 19, 1999.  Therefore, 
staged ratings under Fenderson are not for assignment.    


ORDER

An increased rating of 50 percent for PTSD from January 19, 
1999, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

